U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelera Innovations, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 20511 Abbey Drive Frankfort, Illinois 60423 (Address of Principal Offices) (866) 866-0758 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 21,311,812 shares of common stock, par value $.0001 per share, outstanding as of November 13, 2012. Accelera Innovations, Inc. - INDEX - Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) 3 Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2012 (audited) 3 Statements of Operations for the three and nine months ended September 30, 2012 and 2011 and for the cumulative period from inception (April 29, 2010) through September 30, 2012 (unaudited) 4 Statement of Stockholders’ Equity(Deficit) (unaudited) 5 Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 and for the cumulative period from inception (April 29, 2010) to September30, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 19 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 20 Item 1A Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Reserved and Removed) 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements ACCELERA INOVATIONS, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Stock subscription receivable - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ - $ - Shareholder advances - Total Current Liabilities - - TOTAL LIABILITIES - - Stockholders' Equity Preferred stock; $0.0001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock: 100,000,000 authorized; $0.0001 par value 21,311,812 and 20,539,975 shares issued and outstanding Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 ACCELERA INOVATIONS, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS April 29, 2008 (inception) For the Three Months Ended For the Nine Month Periods Ended through September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ - $ - $ - EXPENSES Operating Expenses Professional fees - Public expense - General and administrative Total operating expenses NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 4 Accelera Innovations, Inc. (A Development Stage Company) Statement of Stockholders’ Equity Additional Deficit Common Stock Paid in Development Shares Amount Capital Stage Total Balance at Inception, April 29, 2008 - $
